Opinion issued December 20, 2012.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                         ————————————
                             NO. 01-12-00915-CR
                           ———————————
                              IN RE R.B., Relator



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      In this original proceeding, relator R.B. seeks mandamus review of three

orders from the trial court: (1) the June 26, 2012 order denying his motion for a

jury hearing pursuant to section 574.032 of the Mental Health Code and article

46.03 of the former Texas Code of Criminal Procedure; (2) the June 26, 2012 order

requiring him to submit to court-ordered outpatient mental health treatment; and
(3) the December 21, 2011 order setting the conditions of community supervision.1

We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying proceeding is case No. 0690479, in the 184th District Court of
      Harris County, the Honorable Jan Krocker, presiding.
                                           2